DETAILED ACTION

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claim limitations presented today, together when taken as a whole and claimed, are found to be novel and not obvious. Claims 1 – 20 are allowed.
The closest prior art of record, Lee et al. (U.S. Patent Publication No. 2015/0269346) and Connelly et al. (U.S. Patent Publication No. 2019/0065692) and none of the prior art of record discloses or suggests, alone or in combination, a computer-implemented method comprising: identifying a plurality of merchant category codes; assigning a merchant health rating to each of the plurality of merchant category codes; receiving, via a digital communication network, a user identifier of a user associated with a user account from a user computing device; based on the user identifier, extracting an account transaction history for the user account, the account transaction history including one or more user transaction records each associated with a merchant; identifying a merchant category code of the plurality of merchant category codes for the merchant associated with each of the one or more user transaction records; determining a transaction health rating for each of the one or more user transaction records based at least partially on the merchant health rating for the identified merchant category code for each of the one or more user transaction records; based at least partially on the transaction health rating of the one or more user transaction records, determining a user health rating associated with the user account; and compiling a plurality of user health ratings over a plurality of time periods and generating a graphical representation of the plurality of user health ratings over the plurality of time periods; generating at least one user health recommendation based on one or more of the transaction health ratings for each of the one or more user transaction records; and transmitting, via the digital communication network, the graphical representation to the user computing device, the user computing device being configured to display the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 103
Applicant’s arguments and amendments, filed on 08/11/2021 with respect to Claims 1 – 20 have been fully considered and they are persuasive. Hence the 35 USC § 103 rejection is withdrawn.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574. The examiner can normally be reached on MONDAY - THURSDAY: 8AM-6PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 - If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner, Art Unit 2456
/PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456